DETAILED ACTION
This Action is responsive to the communication filed on 02/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 recites the following phrase: “one or more of the first or multilayer reflective filters.” The claim fails to distinctly claim the subject matter which the inventor or joint inventor regards as the invention. For purpose of compact prosecution, Examiner will interpret the aforementioned phrase as: one or more of the first or second multilayer reflective filters.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2017/0250318), in view of Ye (US 2014/0319553).

Regarding claim 1, Cha (see, e.g., FIG. 5, FIG. 15) discloses an optoelectronic device comprising: 
a LED C1, C2, C3 configured to emit a radiation e.g., UV light, the LED C1, C2, C3 comprising an active layer 115 (Para 0068), and 
a conversion layer 13as, 13bs, 13cs extending over the active layer 115 of the LED C1, C2, C3 and comprising a plurality of fluorophores e.g., phosphors configured for the conversion of the radiation emitted by the LED C1, C2, C3 (Para 0068, Para 0072, Para 0075), 
wherein the conversion layer 13as, 13bs, 13cs is confined laterally by a mirror 14 (see FIG. 5) reflecting both a radiation converted by the fluorophores e.g., phosphors and the radiation not converted by the fluorophores e.g., phosphors (Para 0033), 
Although Cha shows substantial features of the claimed invention, Cha fails to expressly teach that vertically between a first multilayer reflective filter and a second multilayer reflective filter forming a resonant Fabry-Perot cavity that blocks the radiation not converted by the fluorophores and has a transmittance peak for the radiation converted by the fluorophores.
Ye (see, e.g., FIG. 3) teaches that vertically between a first multilayer reflective filter 32 and a second multilayer reflective filter 39 forming a resonant Fabry-Perot cavity that blocks the radiation e.g., UV light not converted by the fluorophores e.g., phosphors and has a transmittance peak for the radiation e.g., visible light converted by the fluorophores e.g., phosphors for the purpose of improving luminous efficacy and preventing external articles from being damaged by UV light (Para 0018-Para 0019, Para 0022, Para 0042, Para 0051, Para 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first multilayer reflective filter and a second multilayer reflective filter forming a resonant Fabry-Perot cavity of Ye to the device of Cha for the 

Regarding claim 8, Cha (see, e.g., FIG. 5, FIG. 15) teaches that the first optoelectronic device comprising a first LED C1 and the second optoelectronic device comprising a second LED C2, the radiation converted by the fluorophores e.g., green phosphors of the second LED C2 being distinct from the radiation converted by the fluorophores e.g., red phosphors of the first LED C1 (Para 0072, Para 0075).

Regarding claim 9, Cha (see, e.g., FIG. 5, FIG. 15) teaches that a third LED C3 for the emission of a radiation distinct from the radiations converted by the fluorophores e.g., red and green phosphors of the first and second optoelectronic devices C1, C2 (Para 0072, Para 0075).

Regarding claim 10, the combination of Cha (see, e.g., FIG. 5, FIG. 15) / Ye (see, e.g., FIG. 3) teaches that the third LED C3 (of Cha) has an active layer 115 (of Cha) confined laterally by a mirror 14 (of Cha) and vertically between a first multilayer reflective filter 32 (of Ye) and a second multilayer reflective filter 39 (of Ye) forming a resonant Fabry-Perot cavity having a transmittance peak for the radiation emitted by the active layer 115 (of Cha) (Cha: Para 0068, Para 0072, Para 0075; Ye: Para 0018-Para 0019, Para 0022, Para 0042, Para 0051, Para 0053).

Regarding claim 12, Cha (see, e.g., FIG. 5, FIG. 15) discloses a method for manufacturing an optoelectronic device according to claim 1 comprising:
producing a LED C1, C2, C3 comprising an active layer 115 (Para 0068);
13as, 13bs, 13cs comprising a plurality of fluorophores e.g., phosphors, configured to convert by fluorescence a radiation emitted by the active layer 115 (Para 0068, Para 0072, Para 0075);
producing around the conversion layer 13as, 13bs, 13cs a mirror 14 (see FIG. 5) reflecting both the radiation converted by the fluorophores e.g., phosphors and the radiation not converted by the fluorophores e.g., phosphors, so as to confine laterally the conversion layer 13as, 13bs, 13cs (Para 0033).
Although Cha shows substantial features of the claimed invention, Cha fails to expressly teach that producing a first multilayer reflective filter above the active layer; and producing a second multilayer reflective filter, in such a way that the conversion layer is confined vertically between first and second multilayer reflective filters, the first and second multilayer reflective filters forming a resonant Fabry-Perot cavity, blocking the radiation not converted by the fluorophores and having a transmittance peak for a radiation converted by the fluorophores.
Ye (see, e.g., FIG. 3) teaches producing a first multilayer reflective filter 32; and producing a second multilayer reflective filter 39, in such a way that the conversion layer 34 is confined vertically between first and second multilayer reflective filters 32, 39, the first and second multilayer reflective filters 32, 39 forming a resonant Fabry-Perot cavity, blocking the radiation e.g., UV light not converted by the fluorophores e.g., phosphors and having a transmittance peak for a radiation e.g., visible light converted by the fluorophores e.g., phosphors for the purpose of improving luminous efficacy and preventing external articles from being damaged by UV light (Para 0018-Para 0019, Para 0022, Para 0042, Para 0051, Para 0053).
The combination of Cha (see, e.g., FIG. 5, FIG. 15) / Ye (see, e.g., FIG. 3) teaches the first multilayer reflective filter 32 (of Ye) above the active layer 115 (of Cha).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the a first multilayer reflective filter and a second 

Regarding claim 13, Cha (see, e.g., FIG. 5, FIG. 15) discloses a method for manufacturing a pixel according to claim 8, comprising:
producing first and second LEDs C1, C2 each comprising an active layer 115 (Para 0068);
producing a first conversion layer 13as comprising a plurality of first fluorophores e.g., red phosphors, configured to convert by fluorescence a radiation e.g., UV light emitted by the active layer 115 of the first LED C1 so as to obtain the first radiation e.g., visible light (Para 0068, Para 0072, Para 0075);
producing a second conversion layer 13bs comprising a plurality of second fluorophores e.g., green phosphors, configured to convert by fluorescence a radiation e.g., UV light emitted by the active layer 115 of the second LED C2 so as to obtain the second radiation e.g., visible light (Para 0068, Para 0072, Para 0075);
producing, around the first and around the second conversion layers 13as, 13bs, a mirror 14 (see FIG. 5) reflecting both the first and second radiations e.g., visible light and the radiations e.g., UV light not converted by the first and second fluorophores e.g., red and green phosphors, so as to confine laterally the first and second conversion layers 13as, 13bs (Para 0033).
Although Cha shows substantial features of the claimed invention, Cha fails to expressly teach that producing a first multilayer reflective filter, configured to a first radiation, above the active layer of the first LED; producing a first multilayer reflective filter, configured to a second radiation distinct from the first radiation, above the active layer of the second LED; producing a second multilayer reflective filter, configured to the first radiation, in such a way that the first 
Ye (see, e.g., FIG. 3) teaches producing a first multilayer reflective filter 32; and producing a second multilayer reflective filter 39 for the purpose of improving luminous efficacy and preventing external articles from being damaged by UV light (Para 0018-Para 0019, Para 0022, Para 0042, Para 0051, Para 0053).
The combination of Cha (see, e.g., FIG. 5, FIG. 15) / Ye (see, e.g., FIG. 3) teaches producing a first multilayer reflective filter 32 (of Ye), configured to a first radiation, above the active layer 115 (of Cha) of the first LED C1 (of Cha) (Cha: Para 0075; Ye: Para 0018-Para 0019, Para 0022, Para 0042); producing a first multilayer reflective filter 32 (of Ye), configured to a second radiation distinct from the first radiation, above the active layer 115 (of Cha) of the second LED C2 (of Cha) (Cha: Para 0075; Ye: Para 0018-Para 0019, Para 0022, Para 0042); producing a second multilayer reflective filter 39 (of Ye), configured to the first radiation, in such a way that the first conversion layer 13as is confined vertically between the first and second multilayer reflective filters 32, 39 configured to the first radiation and forming a resonant Fabry-Perot cavity, blocking the radiation e.g., UV light not converted by the first fluorophores e.g., red phosphors and having a transmittance peak for the first radiation (Cha: Para 0075; Ye: Para 0018-Para 0019, Para 0022, Para 0042); producing a second multilayer reflective filter 39 (of Ye), suited to the second radiation, in such a way that the second conversion layer 13bs (of Cha) is confined 32, 39 (of (of Ye) configured to the second radiation and forming a resonant Fabry-Perot cavity, blocking the radiation e.g., UV light not converted by the second fluorophores e.g., green phosphors and having a transmittance peak for the second radiation (Cha: Para 0075; Ye: Para 0018-Para 0019, Para 0022, Para 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the a first multilayer reflective filter and a second multilayer reflective filter of Ye to the device of Cha for the purpose of improving luminous efficacy and preventing external articles from being damaged by UV light (Para 0051, Para 0053).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2017/0250318), in view of Ye (US 2014/0319553), and further in view of Petluri (US 2019/0069355).

Regarding claim 2, Cha/Ye fail to teach that the fluorophoroes are nanophosphores. Cha does, however, teach that the fluorophoroes 13as, 13bs, 13cs are phosphors (Para 0075). 
Petluri, on the other hand, teaches that the fluorophores e.g., luminescent material can be either phosphors or nanophosphors (Para 0031). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either phosphors or nanophosphors in the device of Cha/Ye because these were recognized in the semiconductor art for their use as wavelength converting material, as taught by Petluri, and selecting between known equivalents would be within the level of ordinary skill in the art. 



2O2N2:Eu2+; β-SIALON; Y3Al5O12:Ce3+; LuAG:Ce; LuYAIMgSiO3:Ce; SrSi5Ne:Eu2+;  (BaSr)2Si5N8:Eu2+; (Ca, Sr)AISiN3:Eu2+; Sr[LiAl3N4]:Eu2+; Sr[Mg3SiN4]:Eu2+; Sr1-xCaxS:Eu2+ (Para 0031).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2017/0250318), in view of Ye (US 2014/0319553), and further in view of Kishimoto (US 2021/0408107).

Regarding claim 4, although Cha/Ye shows substantial features of the claimed invention, Cha/Ye fails to expressly teach that the fluorophores are 3D quantum dots.
Kishimoto teaches that the fluorophores e.g., nanoparticles are 3D quantum dots for the purpose of providing wavelength converting material that is fairly small for efficient wavelength conversion (Para 0205, Para 0206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the fluorophores of Cha/Ye to be quantum dots as described in Kishimoto for the purpose of providing wavelength converting material that is fairly small for efficient wavelength conversion (Para 0205, Para 0206).

Regarding claim 5, Kishimoto teaches that the 3D quantum dots are selected from: ZnS; ZnSe; CdS; CdSe; CdZnSe; CdTe; PbS; InP; CulnS2: CuGaS2; CulnSe2; CuGaSe2; CulnGaSe2; CuSe; InSe; GaSe or any combination of the preceding alloys (Para 0205).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        02/07/2022